Citation Nr: 0418523	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  96-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to January 1975.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1995 decision by the Winston-Salem Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1997, the 
veteran appeared at a Travel Board hearing at the RO before 
the undersigned.  This case was previously before the Board 
in July 2002, when the Board denied service connection for 
neck and right shoulder disorders.  The veteran appealed the 
July 2002 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an Order issued in 
February 2003, the Court vacated the July 2002 Board 
decision, and remanded the matter for readjudication 
consistent with the considerations discussed in the Order, 
and discussed in a February 2003 Joint Motion for Remand 
filed by the appellant and VA General Counsel.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

Here, a review of the record indicates that the veteran has 
not yet received adequate notification of the VCAA and 
implementing regulations.  Subsequent to the Court's February 
2003 Order which vacated the July 2002 Board decision, the 
Board remanded this case in September 2003 for the RO "to 
ensure compliance with all notice and assistance requirements 
set forth in the VCAA."  In February 2004, the RO provided 
the veteran VCAA notice via written correspondence.  However, 
the February 2004 correspondence specifically informed the 
veteran that he needed to submit "new and material" 
evidence to VA in order for his service connection claims to 
be reopened.  In this case, the issue of whether new and 
material evidence has been received to reopen the veteran's 
claims is not before the Board.  Hence, the VCAA notice sent 
to the veteran in February 2004 is inadequate under the 
guidelines of Quartuccio, supra.  This is so because the 
February 2003 VCAA notice, in effect, informed the veteran 
that he had to overcome a significantly higher hurdle in the 
VA adjudication process (where submission of new and material 
evidence is required) than is necessary in a claim of service 
connection.  The Board finds that this case must be remanded 
to ensure that notice is in compliance with all requirements, 
including the considerations discussed in the Court's 
February 2003 Order, and discussed in the Joint Motion for 
Remand filed by the appellant and VA General Counsel.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matters on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
establish service connection for a neck 
disorder and a right shoulder disorder; 
of what the evidence shows; and of his 
and VA's respective responsibilities in 
evidence development.  He should be 
advised to submit everything pertinent, 
and should have the opportunity to 
respond.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If either claim remains denied, 
the RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




